—In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated November 27, 2000, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to submit sufficient evidence to establish as a matter of law that the disc herniation and various disc bulges revealed by the MRIs were not causally related to the accident in question. Thus, the appellant failed to establish its entitlement to judgment as a matter of law, and the Supreme Court properly denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it (see, Chaplin v Taylor, 273 AD2d 188; Mariaca-Olmos v Mizrhy, 226 AD2d 437). Santucci, J. P., Florio, H. Miller and Cozier, JJ., concur.